Citation Nr: 0835438	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for breathing problems.

3.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as fatigue.

4.  Entitlement to service connection for impotence.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for dermatitis of both 
hands and follicular occlusion syndrome of the neck, back and 
belt line, claimed as skin condition.

7.  Entitlement to service connection for joint pain 
including neck, back, and legs.

8.  Entitlement to service connection for muscle aches.

9.  Entitlement to service connection for allergy to 
chemicals.

10.  Entitlement to service connection for incontinence.

11.  Entitlement to service connection for temperature 
intolerance.

12.  Entitlement to service connection for chronic sinusitis.

13.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1990 to July 1991 in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In May 2008, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At the May 2008 hearing, the 
veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  In addition, a 
claim for entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU) has been raised; thus, this matter is 
referred to the RO for appropriate action.
 
The issues of entitlement to service connection for 
hypertension, impotence, headaches, and chronic sinusitis and 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 13, 2004, the veteran was informed that the 
claims for service connection for PTSD, hypertension, 
breathing problems, chronic sinusitis, chronic fatigue 
syndrome, impotence, headaches, dermatitis and follicular 
occlusion syndrome, joint pain, muscle aches, allergy to 
chemical, incontinence, and temperature intolerance were 
denied. The veteran was advised of his appellate rights.

2. After receiving a timely notice of disagreement (NOD), the 
veteran was provided a statement of the case (SOC) on October 
20, 2004.

3.  On December 17, 2004, VA received the veteran's VA Form 
9, Appeal to the Board of Veterans' Appeals, with respect to 
the issues of PTSD, hypertension, impotence, headaches, and 
chronic sinusitis. 

4.  The first communication from the veteran or his attorney 
addressing the claims of service connection for breathing 
problems, chronic fatigue syndrome, dermatitis and follicular 
occlusion syndrome, joint pain, muscle aches, allergy to 
chemical, incontinence, and temperature intolerance was faxed 
to VA on July 26, 2005.


CONCLUSION OF LAW

The veteran's substantive appeal to the December 2003 rating 
decision with respect to the issues of entitlement to service 
connection for breathing problems, chronic fatigue syndrome, 
dermatitis and follicular occlusion syndrome, joint pain, 
muscle aches, allergy to chemicals, incontinence, and 
temperature intolerance, was not timely filed, and the Board 
lacks jurisdiction to consider these issues.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303, 20.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 with implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of the 
veteran's substantive appeal with respect to the issues of 
entitlement to service connection for breathing problems, 
chronic fatigue syndrome, dermatitis and follicular occlusion 
syndrome, joint pain, muscle aches, allergy to chemicals, 
incontinence, and temperature intolerance, all denied by the 
December 2003 rating decision.  The date of receipt of the 
substantive appeal is not in dispute.  The United States 
Court of Appeals for Veterans Claims has held that, in a case 
where the law is dispositive of the claim, the claim should 
be denied for lack of legal merit under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  That court has also held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).
 
As this appeal requires a strictly legal determination, there 
is no reasonable possibility that notice or assistance to the 
veteran would aid in substantiating his claim.  The 
evidentiary record in the matter of timeliness is complete; 
the critical facts are determined by what was already 
received for the record (and when). A remand for notice or 
assistance would serve no useful purpose.

II.	Jurisdictional Authority

It is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each issue 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  Barnett v. Brown, 83 F.3d 1380 1383 (1996).  

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  After an NOD is 
filed, an SOC is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1).  The 
SOC is to be forwarded to the claimant at his or her most 
recent address of record, with a copy provided to the 
claimant's representative.  38 C.F.R. § 19.30(a).

Proper completion and filing of a substantive appeal are the 
last actions a claimant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The substantive 
appeal must be filed within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

Except as provided in 38 C.F.R. § 20.302, the filing of 
additional evidence after the receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. § 
20.304.  Except in the case of simultaneously contested 
claims, if (i) a claimant submits additional evidence within 
one year of the date of mailing of the notification of the 
determination being appealed, and (ii) that evidence 
requires, in accordance with 38 C.F.R. § 19.31, that the 
claimant be furnished a supplemental statement of the case, 
then the time to submit a substantive appeal shall end not 
sooner than 60 days after such supplemental statement of the 
case is mailed to the appellant, even if the 60-day period 
extends beyond the expiration of the one-year appeal period.  
38 C.F.R. § 20.302(b)(2).

The threshold question is whether the veteran has submitted a 
timely substantive appeal.  

In a December 2003 rating decision, the RO denied service 
connection for PTSD, hypertension, breathing problems, 
chronic sinusitis, chronic fatigue syndrome, impotence, 
headaches, dermatitis and follicular occlusion syndrome, 
joint pain, muscle aches, allergy to chemical, incontinence, 
and temperature intolerance.  In a January 13 2004, letter, 
the veteran was notified of this decision and of his 
procedural and appellate rights.  In February 2004, the 
veteran submitted his NOD.  The RO issued an SOC on October 
20, 2004 referencing these issues.

A VA Form 9 was submitted in December 2004 specifying the 
issues of PTSD, hypertension, impotence, headaches, and 
chronic sinusitis.  On December 29, 2004, the veteran's 
attorney faxed a request for a complete copy of the claims 
file.  In July 2005, the veteran's attorney faxed a 
supplement to Form 9 and additional evidence.  

Under the circumstances described above, the veteran must 
have perfected his appeal to the Board by January 13, 2005, 
within one year following notice of the December 2003 RO 
denial as such date would have been later than the 
alternative deadline of sixty days following notice of the 
SOC, December 20, 2004.  He did not do so.  The VA Form 9 
received by the RO in December 2004 was timely, but 
explicitly restricted to claims for service connection for 
PTSD, hypertension, impotence, headaches, and chronic 
sinusitis.  There was no communication from the veteran or 
his attorney regarding the claims of service connection for 
breathing problems, chronic fatigue syndrome, dermatitis and 
follicular occlusion syndrome, joint pain, muscle aches, 
allergy to chemical, incontinence, and temperature 
intolerance or any additional evidence related to these 
claims received by January 13, 2005.

The Board notified the veteran and the attorney in a July 
2008 letter that his substantive appeal was untimely, and 
provided the pertinent laws and regulations to them at that 
time. The Board notified the veteran and his attorney that 
they had 60 days to request a hearing or to submit evidence 
and argument concerning the timeliness of his substantive 
appeal. Therefore, the veteran has been accorded all due 
process.

The veteran's attorney responded that in response to a 
Supplemental Statement of the Case dated in July 2008, a VA 
Form 9 was timely filed.  

The record does not contain any statement by the veteran or 
his attorney alleging any error of law or fact regarding the 
issues of service connection for breathing problems, chronic 
fatigue syndrome, dermatitis and follicular occlusion 
syndrome, joint pain, muscle aches, allergy to chemical, 
incontinence, and temperature intolerance following the 
issuance of the SOC dated October 20, 2004, until the 
additional evidence faxed in July 2005.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302(b).  The Board further notes that 
there are no communications prior to or following the 
expiration of the appeal period which could be construed as a 
request for extension of time to file a substantive appeal.  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  Neither 
the veteran nor his attorney has indicated that his failure 
to timely file a substantive appeal was due to good cause.

The veteran was properly provided notice of his appellate 
rights.  There is no excuse for his failure to file a timely 
appeal.  Absent a timely substantive appeal, an appeal was 
not perfected on the denial of service connection for 
breathing problems, chronic fatigue syndrome, dermatitis and 
follicular occlusion syndrome, joint pain, muscle aches, 
allergy to chemical, incontinence, and temperature 
intolerance, and the Board is without jurisdiction to 
adjudicate the claims.  He can refile these claims at any 
time based on the submission of new and material evidence.

ORDER

The claims of entitlement to service connection for breathing 
problems, chronic fatigue syndrome, claimed as fatigue, 
dermatitis of both hands and follicular occlusion syndrome of 
the neck, back and belt line, claimed as skin condition, 
joint pain including neck, back, and legs, muscle aches, 
allergy to chemicals, incontinence, and temperature 
intolerance are dismissed.


REMAND

With respect to the issues of entitlement to service 
connection for hypertension, impotence, headaches, and 
chronic sinusitis, the Board notes that the service medical 
records in the claims file are, for the most part, for a 
different veteran with the same last name and initials.  
Thus, a remand is required to obtain missing service medical 
records (SMRs) from December 1990 to July 1991.  VA is 
required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain. 38 U.S.C.A. § 5103A(c)(3). These 
records include service military records. 38 C.F.R. § 
3.159(c)(2) and (3).

With respect to the issue of entitlement to an initial 
evaluation in excess of 30 percent for PTSD, the veteran 
contends that the symptoms associated with his service-
connected PTSD are more severely disabling than reflected by 
the currently assigned disability evaluation and warrant a 
higher rating.  He presented testimony in May 2008 to the 
effect that his PTSD is probably worse than when he was 
examined in June 2007.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that 
the veteran last had a VA examination for compensation and 
pension purposes in June 2007.  Thus, the appellant should be 
provided an opportunity to report for a current VA 
psychiatric examination to ascertain the current status of 
his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  An attempt to obtain the veteran's 
service medical records from his period 
of active service from December 1990 to 
July 1991 should be made.  If no such 
service medical records can be found, or 
if they have been destroyed, specific 
confirmation of that fact should be 
required and the veteran should be 
notified. 

2.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his PTSD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.   

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


